Hays Street Bridge
                                                                  Restoration Group and Beatriz




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 2, 2015

                                     No. 04-14-00886-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

         HAYS STREET BRIDGE RESTORATION GROUP and Beatriz Valadez,
                               Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19589
                        Honorable David A. Canales, Judge Presiding

                                        ORDER
        In this accelerated appeal, the reporter’s record was due to be filed with this court on
January 19, 2015. See TEX. R. APP. P. 35.1(b). On January 30, 2015, court reporter Luis Duran,
Jr. filed a notification of late record. He indicated the appellant has now made financial
arrangements for the record and he requested a fifty-nine day extension of time to file the
reporter’s record until March 30, 2015.
        The request is GRANTED IN PART. We ORDER court reporter Luis Duran, Jr. to file
the reporter’s record with this court by March 3, 2015. See id. R. 35.3(c) (limiting an extension
in an accelerated appeal to ten days).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court